Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
In the amendment filed on 11/11/2019: 
Claim(s) 1-6, 8-15, 17-18, 20-22, and 29 (and by extension its/their dependents) have been amended. 
Claim(s) 7, 16, 19, 23-28 and 30 has/have been canceled. 
Claim(s) 1-6, 8-15, 17-18, 20-22, and 29 is/are pending in this application.
Claim(s) 1-6, 8-15, 17-18, 20-22, and 29 have been rejected below.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show proper labels for the elements as described in the specification. Specifically, Figure 1 show several elements but do not contain necessary descriptive legends which would be essential for someone to understand the claimed invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 10-15, 18, 20-22, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daimler (DE 102005039525, English translation provided by applicant on file and is referenced for the sake of this action).
With respect to claims 1, Daimler teaches a controller comprising: 
an input for receiving a trajectory parameter signal (Daimler ¶[5, 21, 34]) comprising one or more parameters indicative of a trajectory of a vehicle (Daimler Fig. 1 and 2 ¶[21, 31, 34]); and 
a processor arranged to set, in dependence on the one or more parameters, a distance from the trajectory for a boundary of an alert zone (Daimler ¶[4, 6]), where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert (Daimler ¶[4, 6, 31, 34]).

With respect to claims 22, Daimler teaches a method of setting a distance for a boundary of an alert zone from a trajectory of a vehicle, the method comprising: 
receiving a trajectory parameter signal (Daimler ¶[5, 21, 34]) comprising one or more parameters indicative of the trajectory of the vehicle (Daimler Fig. 1 and 2 ¶[21, 31, 34]); and 
setting, in dependence on the one or more parameters, a distance from the trajectory for a boundary of the alert zone (Daimler ¶[4, 6]), where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert (Daimler ¶[4, 6, 31, 34]).



With respect to claim 5 Daimler teaches a controller wherein the processor is arranged to determine the distance in dependence on a radius of curvature of the trajectory (Daimler ¶[34]).

With respect to claim 6 Daimler teaches a controller wherein the one or more parameters indicative of the trajectory of the vehicle comprise a parameter or parameters indicative of an operational state of a vehicle trajectory control interface (Daimler ¶[5, 31, 34] see ¶[5] which has examples of different parameters).

With respect to claim 8 Daimler teaches a controller wherein the processor is arranged to set the distance for the alert zone boundary in dependence on a rate of change of the trajectory of the vehicle (Daimler ¶[34]).

With respect to claim 10 Daimler teaches a controller wherein the processor is arranged to increase the distance for at least part of the vehicle (Daimler ¶[35]) where the one or more parameters indicative of the trajectory of the vehicle indicate a decrease in radius of curvature of a turn (Daimler ¶[35]).



With respect to claim 12 Daimler teaches a controller wherein the processor is arranged to increase the distance on a side of the vehicle on an outside of a turn (Daimler Fig. 1, 2) where the one or more parameters indicative of the trajectory of the vehicle indicate a trajectory of a decreased radius of curvature (Daimler Fig. 1, 2 ¶[34-36]).

With respect to claim 13 Daimler teaches a controller wherein the processor is arranged to increase the distance on a side of the vehicle on an inside of a turn (Daimler Fig. 1, 2) when the one or more parameters indicative of the trajectory of the vehicle indicate a trajectory of a decreased radius of curvature (Daimler Fig. 1, 2 ¶[34-36]).

With respect to claim 14 Daimler teaches a controller wherein the processor is arranged to increase the distance on a side of the vehicle on an outside of a turn (Daimler Fig. 1, 2) where the one or more parameters indicative of the trajectory of the vehicle indicate a trajectory of a decreased radius of curvature and the distance increase to the side of the vehicle on the outside of the turn is greater than the distance increase to the side of the vehicle on the inside of the turn (Daimler Fig. 1, 2 ¶[34-36]).



With respect to claim 18 Daimler teaches a controller wherein the processor is arranged so that it adjusts the distance continuously for at least a range of trajectory adjustments as indicated by the one or more parameters (Daimler ¶[34]).

With respect to claim 20 Daimler teaches a system comprising a proximity sensor and the controller (Daimler ¶[1-5]) according to claim 1 (See rejection of claim 1 above).

With respect to claim 21 Daimler teaches a vehicle comprising the controller (Daimler ¶[1-5]) according to claim 1 (See rejection of claim 1 above).

With respect to claim 29 Daimler teaches a non-transitory computer readable storage medium comprising computer readable instructions (Daimler ¶[1-5]) that, when executed by a processor, causes performance of the method of claim 22 (See rejection of claim 22 above).

Claim(s) 1-4, 6, 8, 15, 20-22, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schliemann (US20130033371).

With respect to claims 1, Schliemann teaches a controller comprising: 
Driving track region”) comprising one or more parameters indicative of a trajectory of a vehicle (Schliemann Fig. 1 element 2 ¶[33-35]); and 
a processor arranged to set, in dependence on the one or more parameters, a distance from the trajectory for a boundary of an alert zone (Schliemann Fig. 1 element 3 ¶[33-35] “detection region”), where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert (Schliemann Fig. 1 element 3 ¶[33-35]).

With respect to claims 22, Schliemann teaches a method of setting a distance for a boundary of an alert zone from a trajectory of a vehicle, the method comprising: 
receiving a trajectory parameter signal (Schliemann Fig. 1 element 2 ¶[33] “Driving track region”) comprising one or more parameters indicative of the trajectory of the vehicle (Schliemann Fig. 1 element 2 ¶[33-35]); and 
setting, in dependence on the one or more parameters, a distance from the trajectory for a boundary of the alert zone (Schliemann Fig. 1 element 3 ¶[33-35] “detection region”), where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert (Schliemann Fig. 1 element 3 ¶[33-35]).

With respect to claim 2 Schliemann teaches a controller, further comprising an output arranged to output an alert signal in dependence on a determination that the vehicle reaches a 

With respect to claim 3 Schliemann teaches a controller, wherein the processor is configured to determine the point on the trajectory associated with a given detected position of the object similarly for all detected objects within the alert zone boundary (Schliemann Fig. 1 element 3 ¶[37]).

With respect to claim 4 Schliemann teaches a controller, wherein the processor is arranged to determine the distance for the alert zone boundary such that a different distance is determined for at least two different vehicle trajectories (Schliemann Fig. 1 element 3 ¶[34]).

With respect to claim 6 Schliemann teaches a controller, wherein the one or more parameters indicative of the trajectory of the vehicle comprise a parameter or parameters indicative of an operational state of a vehicle trajectory control interface (Schliemann Fig. 1 element 3 ¶[33]).

With respect to claim 8 Schliemann teaches a controller, wherein the processor is arranged to set the distance for the alert zone boundary in dependence on a rate of change of the trajectory of the vehicle (Schliemann Fig. 1 element 3 ¶[34]).



With respect to claim 20 Schliemann teaches a system comprising a proximity sensor and the controller (Schliemann ¶[2-4]) according to claim 1 (See rejection of claim 1 above).

With respect to claim 21 Schliemann teaches a vehicle comprising the controller (Schliemann ¶[2-4]) according to claim 1 (See rejection of claim 1 above).

With respect to claim 29 Schliemann teaches a non-transitory computer readable storage medium comprising computer readable instructions (Schliemann ¶[2-4]) that, when executed by a processor, causes performance of the method of claim 22 (See rejection of claim 22 above).

Claim(s) 1-4, 6, 8-9, 11, 15, 17-18, 20-22, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carrasco (US 2017/0169703).

With respect to claims 1, Carrasco teaches a controller comprising: 
an input for receiving a trajectory parameter signal (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57] “predicted pathway”) comprising one or more parameters indicative of a predicted pathway”); and 
a processor arranged to set, in dependence on the one or more parameters, a distance from the trajectory for a boundary of an alert zone (Carrasco Fig. 3 element Z ¶[35] “potentially dangerous zone”), where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert (Carrasco Fig. 3 element Z ¶[35-36] “potentially dangerous zone”).

With respect to claims 22 Carrasco teaches a method of setting a distance for a boundary of an alert zone from a trajectory of a vehicle, the method comprising: 
receiving a trajectory parameter signal (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57] “predicted pathway”) comprising one or more parameters indicative of the trajectory of the vehicle (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57] “predicted pathway”); and 
setting, in dependence on the one or more parameters, a distance from the trajectory for a boundary of the alert zone (Carrasco Fig. 3 element Z ¶[35] “potentially dangerous zone”), where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert (Carrasco Fig. 3 element Z ¶[35-36] “potentially dangerous zone”).

With respect to claim 2 Carrasco teaches a controller further comprising an output arranged to output an alert signal in dependence on a determination that the vehicle reaches a 

With respect to claim 3 Carrasco teaches a controller wherein the processor is configured to determine the point on the trajectory associated with a given detected position of the object similarly for all detected objects within the alert zone boundary (Carrasco ¶[35-36]).

With respect to claim 4 Carrasco teaches a controller wherein the processor is arranged to determine the distance for the alert zone boundary such that a different distance is determined for at least two different vehicle trajectories (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57]).

With respect to claim 6 Carrasco teaches a controller wherein the one or more parameters indicative of the trajectory of the vehicle comprise a parameter or parameters indicative of an operational state of a vehicle trajectory control interface (Carrasco ¶[27, 29, 53-57]).

With respect to claim 8 Carrasco teaches a controller wherein the processor is arranged to set the distance for the alert zone boundary in dependence on a rate of change of the trajectory of the vehicle (Carrasco ¶[40-42]).



With respect to claim 11 Carrasco teaches a controller wherein the processor is arranged to determine different distances at different locations around the vehicle for a given parameter or parameters indicative of the trajectory of the vehicle (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 40-42, 53-57]).

With respect to claim 15 Carrasco teaches a controller wherein the processor is arranged to determine the distance with respect to a nominal distance (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57]).

With respect to claim 17 Carrasco teaches a controller wherein the processor is arranged so that a distance adjustment it makes in accordance with an adjustment to the trajectory as indicated by the one or more parameters is reversed in accordance with an equal and opposite adjustment to the trajectory as indicated by the one or more parameters (Carrasco ¶[53]). It is noted that this limitation is described in ¶[66] of the instant application as 

With respect to claim 18 Carrasco teaches a controller wherein the processor is arranged so that it adjusts the distance continuously for at least a range of trajectory adjustments as indicated by the one or more parameters (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57]).

With respect to claim 20 Carrasco teaches a system comprising a proximity sensor and the controller (Carrasco ¶[8-9]) according to claim 1 (See rejection of claim 1 above).

With respect to claim 21 Carrasco teaches a vehicle comprising the controller (Carrasco ¶[8-9]) according to claim 1 (See rejection of claim 1 above).

With respect to claim 29 Carrasco teaches a non-transitory computer readable storage medium comprising computer readable instructions (Carrasco ¶[8-9]) that, when executed by a processor, causes performance of the method of claim 22 (See rejection of claim 22 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665